DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The instant application does not name the inventor or at least one joint inventor named in the prior applications listed in the ADS filed 10/03/2019. The instant application does not disclose and claim only subject matter disclosed in the following prior applications listed in the Application Data Sheet (ADS) filed on 10/03/2019 and the prior applications are not codependent with the instant application:
Application 06/650273 filed 1984-09-14,
Application 13/618749 filed 2012-09-14,
Application 14/699971 filed 2015-04-29,
Application 15/043522 filed 2016-02-13,
Application 13/305179 filed 2011-11-28,
Application 14/223910 filed 2014-03-24,

Application 10/203689 filed 2002-12-02, 
Application 12/144809 filed 2008-06-24,
Patent number 113,966 Issued 1871-04-25, 
Patent number 660,962 filed 1899-04-28, 
Patent number 3,185,476 filed 1962-08-30, 
Application 29/118469 filed 2000-02-09.
Accordingly, the instant application does not constitute a divisional application and it is not entitled to the benefit of earlier filing dates of the prior applications. Applicant is required to correct the ADS filed on 10/3/2019 to remove any improper benefit claims and ensure that the instant application is no longer filed as a divisional application. 
The effective filing date of the instant application is 7/26/2019. 
Examiner notes that the above-filed Application Data Sheet (ADS) appears to be an administrative error, and suggests that the above listing of applications were intended to be disclosed as prior art using an Information Disclosure Statement (IDS), form PTO-1449. Examiner suggests filing an IDS so that the prior art listing can be properly considered for examination. 

Drawings
The drawings are objected to because Figure 1 contains extraneous information: a listing of header information, the title of the invention, and the inventors that should not be included in the drawings. Examiner suggests removing this text from Figure 1.  


Specification
The abstract of the disclosure is objected to because there should not be a paragraph number included in the abstract. Specifically, paragraph number 00042 should be removed. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4 are objected to because of the following informalities:  There should not be paragraph numbers included in the claims. Specifically, paragraph numbers .  Appropriate correction is required.
Claim 1 is objected to because it contains multiple sentences. Each item a, b, and c in claim 1 ends with a period. Examiner suggests replacing the periods after the “a” and “b” limitations with semicolons --;-- so that the claim is in compliance. 
Claim 1 is objected to because “the connecting member” in line 9 should be --the elongated connecting member-- to eliminate confusion as to whether the “connecting member” is a separate part from the “elongated connecting member” or not. Appropriate correction is required. 
Claim 2 is objected to because “body portion housing” should be --housing body portion-- to be consistent with the claim language of claim 1. Appropriate correction is required.
Claim 4 is objected to because “the connecting member” in line 1 should be --the elongated connecting member-- to eliminate confusion as to whether the “connecting member” is a separate part from the “elongated connecting member” or not. Appropriate correction is required.
Claim 4 is objected to because “knobs which is opposite to each other” should be --knobs which are opposite to each other--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "all the aligned holes" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how many holes are present or required by the claim, as none are presently recited in the claim. Therefore, the metes and bounds of the invention are unclear. Appropriate correction is required. 
Claims 2-4 are rejected by virtue of their dependency from claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US PGPub. 2014/0141944). Johnson et al. describes the same invention as claimed, including: An exercise weight, comprising: 
(a) a housing body portion (113g) comprising a cavity (40b, 42b) in which a dumbbell handle (107c, 107d)) is attached, wherein the cavity extends from one side of the body portion so that there is enough space for an average size of adult hand to do dumbbell exercise (Figs. 22 and 23), wherein the dumbbell handle is perpendicularly mounted to the extended direction of the cavity (23). 

(c) an elongated connecting member (126) to couple said kettlebell handle with said housing body portion (113g), wherein the connecting member slides through all the aligned holes, wherein the connecting member is locked inside the cavity at its end (Fig. 22). 
Regarding claim 2, wherein the cavity of the body portion housing has a notch for the kettlebell handle to be easily and firmly accessed (131) 
Regarding claim 3, wherein the top of the body portion has a groove for the notch to easily and firmly slide into (paras. 108, 109, groove in recessed area 131). 
Regarding claim 4, wherein the connecting member is locked completely inside the enclosure at its two ends by a couple of knobs which is opposite to each other (126a). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784